100 N.Y.2d 613 (2003)
In the Matter of ROBERT MASON et al., Appellants,
v.
DEPARTMENT OF BUILDINGS OF THE CITY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 14, 2003.
Decided September 23, 2003.
Motion, insofar as it seeks to dismiss the appeal herein, granted and appeal dismissed with $400 costs and $100 costs of motion, upon the ground that no substantial constitutional question is directly involved; motion, insofar as it seeks additional relief, denied.